IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOHN F. KODENKANDETH,                          : No. 15 WM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
DANIEL MCNABB, OWNER, T/D/B/A SHOP             :
'N SAVE, JAMES A. SORBARA AND                  :
CHRISTINE A. SORBARA, LANDLORD, IN             :
PERSONAM AND IN REM, INDIVIDUALLY              :
AND SEVERALLY, IN SOLIDO,                      :
                                               :
                                               :
              v.                               :
                                               :
                                               :
YOUGHIOGHENY VALLEY SPECIALTY                  :
SERVICES, LLC, YOUGHIOGHENY                    :
VALLEY SPECIALTY SERVICES,                     :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2022, the “Petition for Review,” the “Application

for Special Relief for Leave to File Reply Brief,” and the Applications to Strike are

DENIED.